DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 12, 17, 20, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
IV. Claim Rejections - 35 USC § 102	5
A. Claims 1, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0049916 (“Gabrys”).	6
V. Allowable Subject Matter	8
VI. Response to Arguments	9
Conclusion	10


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Claims 2, 3, 5, 8, 15-17, 19, 21, 23, and 24 have been amended to read on the elected species shown in Fig. 1.  Accordingly, these claims will be examined.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 12, 17, 20, and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 12 reads,
12. (Currently Amended) The semiconductor device package of claim 1, further comprising a connector connected to the third patterned conductive layer and not connected to the fourth patterned conductive layer.
Claim 1 requires that the “the second patterned conductive layer, the third patterned conductive layer, and the fourth patterned conductive layer form a portion of a 3D inductor structure.”  An inductor is simply a coil of conductive material and is necessarily continuous; otherwise there is not coil forming the inductor.  Therefore, all of the first, second, third, and fourth conductive patterns are connected.  As such there is not support for the feature requiring the third and fourth patterns to not be connected and, consequently, claim 12 introduces new matter.
Further in this regard, it is noted that Fig. 1 merely shows a cross-section of an inductor and the Instant Application fails to show the entire inductor anywhere.  As such, Applicant cannot merely pull the absence of connection between features in the cross-section to attribute characteristics necessarily required of the inductor, particularly the continuity of the coil. 
Still further in this regard, the Instant Application shows only first 21, second 14, and third 15 conductive patterns (Fig. 1). Yet the claims claim first through fifth conductive patterns.  In fact, Applicant has parsed the second conductive pattern 14 shown in Fig. 1 into the claimed  third and fifth conductive patterns (in claims 1-3, 5, 8, 9, 11, 12, 21, 22, and 25) despite the requirement that the claimed second and fifth conductive pattern be continuous in order to form the continuous coil that forms the 3D inductor.  Similarly, Applicant has parsed the third conductive pattern 15 shown in Fig. 1 into the claimed third and fourth conductive patterns (in claims 1-3, 5, 8, 9, 11, 12, 21, 22, and 25) despite the requirement that the claimed second and fourth conductive patterns be continuous in order to form the continuous coil that forms the claimed single 3D inductor.  (Note that Applicant reverses the claimed fourth and fifth conductive patterns in claims 13-24, thereby making the second conductive pattern 14 shown in Fig. 1 the claimed second and fourth conductive patterns in claims 13-24, and making the third conductive pattern 15 shown in Fig. 1 claimed third and fifth conductive patterns in claim 13-24.)  As such, for the purposes of examination, it is entirely consistent with the manner of claiming in the Instant Application versus that which is shown in the drawings, to take any single patterned conductive layer and arbitrarily divide it into multiple, different conductive patterns, since this is exactly what Applicant has done in drafting the claims. 
Claim 25 is rejected for including the same unsupported feature by depending from claim 12.
Claim 17 reads,
17. (Withdrawn, Currently Amended) The semiconductor device package of claim 14, further comprising a fifth patterned conductive layer within the fourth patterned conductive layer, and wherein the fifth patterned conductive layer is separated from the third patterned conductive layer.  
As with claim 1, claim 13 requires “the second patterned conductive layer, the third patterned conductive layer, and the fourth patterned conductive layer form a portion of a 3D inductor structure.”  Therefore, the claimed third and fifth patterned conductive layers are necessarily connected because they are formed as part of the same conductive layer or pattern, i.e. layer 15 in Fig. 1, and form the continuous coil of the 3D inductor.   As such, claim 17 introduces new matter.  
Claim 20 is rejected for including the same unsupported feature by depending from claim 17.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0049916 (“Gabrys”).
With regard to claim 1, Gabrys discloses, generally in Figs. 3A-29D, 
1. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 310 having a top surface [¶ 62; Figs. 3A-3D]; 
[2] a first patterned conductive layer [i.e. only the “L” shaped strips of 316C shown in Figs. 3A and 3D; ¶ 65]  on the top surface of the substrate 310; 
[3] a dielectric layer 330 [¶¶ 72-74]  on the top surface of the substrate 310 and covering the first patterned conductive layer [Figs. 7A-7D]; 
[4a] a second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D; i.e. “metal coil; ¶¶ 80-82]  including 
[4b] a first portion on the dielectric layer 330 [portion extending above dielectric 330 as shown in Figs. 14A-14D], 
[4c] a second portion within the dielectric layer 330 and 
[4d] a third portion within the dielectric layer 330 and contacting the first patterned conductive layer 316 [e.g. 316C; Figs. 14A-14D]; 
[5] a third patterned conductive layer [i.e. 334C only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 13A and 13D and 14A and 14D; ¶ 83]  on the second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D]  and having a bottom surface; and
[6a] a fourth patterned conductive layer [i.e. 342/334C only over the linear strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 13A and 13D and 14A and 14D]  disposed adjacent to the second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D], and having a bottom surface,
[6b] wherein an elevation of the bottom surface of the fourth patterned conductive layer is lower than an elevation of the bottom surface of the third patterned conductive layer [i.e. lower by the amount of the thickness of the layer 342 which is not included in the third conductive pattern but is included in the fourth conductive pattern],
[7] wherein the second patterned conductive layer [supra], the third patterned conductive layer [supra] and the fourth patterned conductive layer [supra] form a portion of a 3D inductor structure [as shown in Figs. 29A, 29C, and 29D].  
As explained above under the rejection under 35 USC 112(a), it is entirely consistent with the manner of claiming in the Instant Application versus that which is shown in the drawings of the Instant Application, to take any single patterned conductive layer shown in Gabrys, e.g., 316C or 340 or 342 or 334C, and arbitrarily divide it into multiple, different conductive patterns, since this is exactly what Applicant has done in drafting the claims.
This is all of the features of claim 1.

With regard to claim 13, Gabrys discloses,
13. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 310 having a top surface [¶ 62; Figs. 3A-3D]; 
[2] a first patterned conductive layer [i.e. only the “L” shaped strips of 316C shown in Figs. 3A and 3D; ¶ 65]  on the top surface of the substrate 310; 
[3] a dielectric layer 330 [¶¶ 72-74] on the top surface of the substrate 310 and covering the first patterned conductive layer; 
[4a] a second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D; i.e. “metal coil; ¶¶ 80-82]  including 
[4b] a first portion on the dielectric layer 330 [portion extending above dielectric 330 as shown in Figs. 14A-14D], 
[4c] a second portion within the dielectric layer 330 and 
[4d] a third portion within the dielectric layer 330; 
[5] a third patterned conductive layer [i.e. 334C only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 13A and 13D and 14A and 14D; ¶ 83]  on the second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D]; and 
[6] a fourth patterned conductive layer [i.e. only the linear strips of 316C shown in Figs. 3A-3D plus layers 340/342 and/or 334C formed directly thereover, as shown in Figs. 13A and 13D and 14A and 14D]  disposed adjacent to the second patterned conductive layer [i.e. 340/342 only over the “L” shaped strips of 316C shown in Figs. 3A and 3D, as shown in Figs. 12A and 12D and 14A and 14D; i.e. “metal coil; ¶¶ 80-82]  penetrating the dielectric layer 330, and contacting the top surface of the substrate 310, 
[7] wherein the second patterned conductive layer [supra], the third patterned conductive layer [supra] and the fourth patterned conductive layer [supra] form a portion of a 3D inductor structure [a shown in Figs. 29A, 29C, and 29D].
This is all of the features of claim 13.
With regard to claim 16, Gabrys further discloses,
16. (Withdrawn, Currently Amended) The semiconductor device package of claim 13, wherein the fourth patterned conductive layer [i.e. only the linear strips of 316C shown in Figs. 3A-3D plus layers 340/342 and/or 334C formed directly thereover, as shown in Figs. 13A and 13D and 14A and 14D]  does not contact the first patterned conductive layer [i.e. only the “L” shaped strips of 316C shown in Figs. 3A and 3D; ¶ 65].


V. Allowable Subject Matter
Claims 2, 3, 5, 8, 9, 11, 14, 15, 19, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 reads,
2. (Withdrawn, Currently Amended) The semiconductor device package of claim 1, further comprising an insulation material on the dielectric layer, wherein a top surface of the insulation material is substantially coplanar with a top surface of the third patterned conductive layer.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claim 2.  
Claims 3, 5, 8, 9, 11, 21, and 22 depend from claim 2 and therefore include the same allowable feature.
Claim 14 reads,
14. (Withdrawn, Currently Amended) The semiconductor device package of claim 13, further comprising an insulation material on the dielectric layer, wherein a top surface of the insulation material is substantially coplanar with a top surface of the third patterned conductive layer.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claim 14.
Claims 15, 19, 23, and 24 depend from claim 14 and therefore include the same allowable feature.

VI. Response to Arguments
Applicant’s arguments filed 09/01/2022 have been fully considered but they are not fully persuasive.  The rejections based on each of Chan and Girardie are withdrawn as moot based on the amendments to each of independent claims 1 and 13.
Applicant’s argument directed to Gabrys are premised on too narrow an interpretation of the meaning of “conductive pattern” (Remarks: ).  As explained above, it is entirely consistent with the manner of claiming in the Instant Application versus that which is shown in the drawings, to take any single patterned conductive layer and arbitrarily divide it into multiple, different conductive patterns, since this is exactly what Applicant has done in drafting the claims.  As such, Gabrys may be viewed in this light, thereby resulting in Gabrys anticipating claims 1 and 13.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814